The Law Offices of

GERARD FOX, INC.

A Professional Law Corporation

 

1880 Century Park East, Suite 600 (310) 441-0500
Los Angeles, CA 90067 (310) 441-4447 fax
gfox@gptfoxlaw.com

April 17, 2014 -
Via Certified First Class U.S. Mail

Mark H. Jackson

General Counsel

Dow Jones & Company Ine.
1211 Avenue of the Americas
New York, New York 10036

Re: Idea Misappropriation: Cease and Desist Demand For “The Experts: Health Care”
Blog Site

Dear Mr. Jackson:

My firm has been retained to represent Dr. Steven Greer (hereinafter referred to as our
“CHent”).

Our Client has become aware that the Wall Street Journal (‘WSJ’) deliberately created a
blog site entitled “The Experts: Health Care” (the “Blog”) based on the novel idea conceived by
our Client and subsequently shared with your agents, Lex Fenwick and Gerard Baker, in _
confidence and with an express understanding that their discussions would not be disclosed and
would remain confidential. The Blog was created without a license or express approval of our
Client. As such, the creation and continued online publication of the Blog is in violation of the
understanding between our Client and your agents.

Please be advised, that based on our Client’s exhaustive search of his records and past
correspondences, he is in possession of documentation that clearly evidences the inception of his
expert blog idea from as early as December 2012 and the confidential disclosures he made to
your agents, Lex Fenwick and Gerard Baker, regarding our Client’s novel expert blog idea.
Detailed communications were then sent back and forth between our Client and your agents over
the course of the next three months documenting the progress our Client made in developing his
novel expert blog idea as well as meetings he had with your agents to work out a strategy to
capitalize on the concept. In particular, a February 19, 2013 e-mail to Gerard Baker highlights
the specifics of the proposed blog that our Client discussed with Lex Fenwick over lunch that
same day.
Our Client’s records also reveal that at no time has our Client entered into an agreement
with WSJ, its agents, employees or any related business entities, or otherwise granted permission
to WSJ or any third party, to disclose or use the novel protected ideas of our Client to create such
a blog. Further, there has been no other inquiry, correspondence or other gesture to contact our
Client or any of his representatives to obtain such an authorization. Accordingly you have no
right to utilize our Client’s novel idea in connection with the Blog.

Absent the express written consent of our Client, the continued existence of the Biog and
the WSJ’s refusal to decommission the site is a direct and blatant display of idea
misappropriation of our Client’s novel idea. It is clearly documented that our Client’s idea was of
his own creation and was both novel and concrete and that your agents subsequently engaged in
unauthorized use of our Client’s idea despite the existence of a confidential relationship between
them. See Alexander v. Murdoch, 2011 WL 2802923 (S.D.N.Y. July 14, 2011). Further, your
agents’ actions clearly constitute a breach of confidence, as our Client had conveyed his novel
idea confidentially to your agents, your agents understood the confidential nature of our Client’s
disclosures, and nevertheless disclosed and used our Client’s novel idea in violation of this
understanding and without compensation to our Client. See Vantage Point, Inc. v. Parker Bros.,
Inc., 529 F. Supp. 1204 (E.D.N.Y. 1981) aff'd sub nom. Vantage Point, Inc., v. Milton Bradley
Co., 697 F.2d 301 (2d Cir. 1982). This flagrant and conscious exploitation of our Client’s novel
idea may further constitute a number of violations including tortious interference with our
Client’s contractual rights, unfair competition under federal and state law, dilution, and
misrepresentation.

Be advised that the WSJ’s continued refusal to decommission the Blog and any other
unauthorized activities you are engaged in with relation to our Client’s novel idea may subject
you to statutory damages for continued willful misappropriation.

On behalf of our client, we hereby demand that you act expeditiously to comply with the
following:

1. Immediately cease any and all exploitation of the Blog;

2. Immediately decommission the Blog website.

3. Cease and desist all further unauthorized activities relating to our Client and his novel
idea; and

4, Provide a complete and detailed accounting to us with respect to any revenues
generated by the Blog to date.

Please contact our offices to confirm your compliance with the foregoing demands and to
discuss acceptable compensation for the severe harm that your actions have caused to our Client,
including, without limitation, the cost of any enforcement efforts that our Client has had to
undertake. If we have not heard from you within three (3) business days of receipt of this letter,
than we will have no choice but to pursue all available legal remedies.
Nothing in this letter constitutes an admission of any sort, and our Client reserves all
tights and remedies that he may have in respect to the issues described above.

Sincerely,

 

GERARD P. Fox, Esq.
